                                                        [Dkt. No. 15]

                IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE

 JONATHAN AND JACQUELINE
 HINKER,

                Plaintiffs,            Civil No. 18-12918-RBK-KMW

           v.                                     OPINION

 COUNTY OF CAPE MAY, et al.,

               Defendants.


APPEARANCES:

GEORGE J. SINGLEY, ESQUIRE
SINGLEY & GINDELE ATTORNEYS AT LAW LLC
200 HADDONFIELD BERLIN ROAD SUITE 400
GIBBSBORO, NJ 08026

     Attorneys for Plaintiffs Jonathan and Jacqueline Hinker

RUSSELL L. LICHTENSTEIN, ESQUIRE
COOPER LEVENSON, P.A.
1125 ATLANTIC AVENUE 3RD FLOOR
ATLANTIC CITY, NJ 08401

    Attorneys for Defendants County of Cape May and Cape May
    County Sheriff’s Department

WILLIAMS, United States Magistrate Judge

    This matter having come before the Court upon the Motion

[Docket Number 15] by Plaintiffs, Jonathan and Jacqueline Hinker,

for an Order disqualifying the law firm of Cooper Levinson, P.A.

(“Cooper Levenson”) from representing Defendants, County of Cape

                                   1
May and Cape May County Sheriff’s Department, in this matter. The

Court notes that Defendants oppose the Motion. The Court has

reviewed the parties’ submissions and held a hearing on December

11, 2019, and, for the reasons that follow, Plaintiffs’ Motion is

DENIED.

I.   BACKGROUND

     The following facts are established based upon the record

presented, particularly, from the certifications            and exhibits

submitted to the Court in support of the current Motion and in

opposition thereto. The Court limits its discussion and analysis

to only those facts that bear upon Derek G. Timms, Esquire’s

representation of Plaintiffs and his relationship with Cooper

Levenson.   However,   given   the   gravity   of   the   matter   and   the

importance of Timms’s expansive email communications with Cooper

Levenson, this Order must precisely capture Timms’s relationship

with Cooper Levenson.

     Plaintiffs filed the underlying Complaint on August 17, 2018.

Complaint [Dkt. No. 1]. Plaintiffs are represented by the law firm

Singley & Gindele Attorneys at Law, L.L.C. (“Singley & Gindele”).

The Docket lists Matthew J. Gindele, Esquire and Derek G. Timms,




                                     2
Esquire 1 as   counsel    of    record       for   Plaintiffs. 2 According   to

Singley,   “Derek    Timms,     Esquire      was   assigned   primarily   [sic]

responsibility      for   the   prosecution        of   Plaintiffs’   claims.”

Certification of George J. Singley, Esquire (“Singley Cert.”)

[Dkt. No. 15-2], at 2, ¶6. Defendants are represented by Cooper

Levenson, and Russel L. Lichtenstein, Esquire is listed as counsel

of record.

A.   Timms’s Communications and Interactions with Cooper Levenson

     In or before May 2019, Cooper Levenson placed an advertisement

seeking to fill a position in the firm’s Negligence Defense

Department. Certification of Kenneth J. Calemmo, Jr. (“Calemmo

Cert.”) [Dkt. No. 18-3], at 1, ¶2. That department is chaired by

Carmelo Torraca, Esquire. Id. Timms learned of this opening and

emailed Torraca on May 8, 2019. Timms email dated Wednesday, May


1 Timms is misspelled on the Docket as Derrick G. Timms and is
incorrectly listed as an attorney with Cooper Levenson. It is
unclear why and/or how these blatant errors occurred. It is also
unclear why neither Timms nor Gindele has failed to enter a notice
of Timms’s withdrawal of appearance.
2 Timms joined Singley & Gindele as an associate attorney in March

2018. Singley Cert. [Dkt. No. 15-2], at 2, ¶6. Timms previously
worked as an associate attorney at various other law firms,
including as an associate attorney at Cooper Levenson’s Insurance
Defense Department from December 1, 2008 until February 28, 2014.
Certification of Kenneth J. Calemmo, Jr. [Dkt. No. 18-3], at 2,
¶5; Brief in Opposition (“Opp. Br.”) [Dkt. No. 18], at 1. This
prior employment sheds light on his familiarity with attorneys at
Cooper Levenson but is otherwise not implicated or relevant to the
instant Motion.
                                         3
8, 2019, at 1:12 P.M. [Dkt. No. 15-2], Exhibit A. Timms’s email

describes his various frustrations with Singley & Gindele and his

overall interest in seeking “a little more stability” at Cooper

Levenson. Id. On Friday, May 10, 2019, Torraca responded with an

encouraging email that Timms would be a good fit and advised Timms

to call to “get this started!!!” Torraca email dated May 10, 2019,

at 9:12 A.M. [Dkt. No. 15-2], Exhibit B (emphasis in original).

       On Monday, May 13, 2019, at 9:59 A.M., Timms emailed Cooper

Levenson’s Chief Operating Officer, Kenneth J. Calemmo, Jr., 3

expressing his interest in the firm and the kind of work he hoped

to develop. Timms email dated May 13, 2019, at 9:59 A.M. [Dkt. No.

15-2], Exhibit C. Calemmo responded at 1:32 P.M. and set a morning

meeting for Wednesday, May 15, 2019. Timms and Calemmo email chain

dated May 13, 2019, at 1:19 P.M. and 1:32 P.M. [Dkt. No. 15-2],

Exhibit D.

       Calemmo interviewed Timms on Wednesday, May 15, 2019. Calemmo

Cert. [Dkt. No. 18-3], at 2, ¶¶3-6. Calemmo certifies that:

            During my interview with Mr. Timms, he
            indicated that he had “a case with Russell”
            who I understood to be the firm’s partner
            Russell L. Lichtenstein, Esquire. Mr. Timms
            did not advise me what the case was or who our
            client was during the meeting. I asked Mr.
            Timms if he would be leaving that file with
            his previous firm and he indicated he would.

3   Calemmo is not an attorney.
                                  4
           At that time, I did not have any further
           conversations with Mr. Timms or anyone at
           Cooper Levenson concerning this issue.     Mr.
           Timms did not indicate to me that there was a
           second matter in which he represented a client
           adverse to a firm client. The second matter
           was being handled by partner Steven D.
           Scherzer, Esquire.

Calemmo Cert. [Dkt. No. 18-3], at 2, ¶7. Later that same day, at

12:43 P.M., Timms emailed a thank you note to Calemmo. Timms email

dated May 15, 2019, at 12:43 P.M. [Dkt. No. 15-2], Exhibit E.

Calemmo replied at 1:16 P.M., stating “everyone is on board and we

would like to move forward. I will get you over a[n] [sic] offer

letter before the end of the day. Let us know of your acceptance

[and] [sic] your start date. Also[,] I am assuming that you will

be primarily working here in AC.        Welcome Aboard[.]” Calemmo email

dated May 15, 2019, at 1:16 P.M. [Dkt. No. 15-2], Exhibit F.

     At   1:23   P.M.,   Timms   responded    enthusiastically   to   the

informal offer. Timms email dated May 15, 2019, at 1:23 P.M. [Dkt.

No. 15-2], Exhibit G. Timms requested a start date of June 1 or

June 3 and stated he would “start this week to discuss the move

with my clients to make the transition a smooth one.” Id. At 1:47

P.M., Calemmo emailed Timms the formal offer letter. Offer Letter

and Calemmo email dated May 15, 2019, at 1:47 P.M. [Dkt. No. 15-

2], Exhibit H. At 2:48 P.M., Timms replied, accepting the offer,

and requested a June 3, 2019 start date. Timms email dated May 15,

                                    5
2019, at 2:48 P.M. [Dkt. No. 15-2], Exhibit I. Timms’s acceptance

email again emphasized that he would begin “reaching out to my

various clients to insure a smooth transition to Cooper.” Id.

      On Thursday, May 16, 2019, Calemmo circulated an internal

email   among   Cooper   Levenson’s   partners   and   senior   management

advising them that Timms was joining the firm. Calemmo Cert. [Dkt.

No. 18-2], at 2, ¶9. That same day, Scherzer informed Calemmo that

Timms presented a conflict, id. at 2, ¶10, and, either that

evening, or the morning of Friday, May 17, 2019, Lichtenstein

called Calemmo “indicating that there was a non-waivable conflict

with respect to Mr. Timms and that the firm would need to promptly

withdraw any offer of employment.” Certification of Russell L.

Lichtenstein, Esquire (“Lichtenstein Cert.”) [Dkt. No. 18-2], at

1-2, ¶4. Lichtenstein certifies that he had a “second conversation

with Mr. Calemmo on Friday, May 17, 2019 along the same lines. I

once again specifically instructed Mr. Calemmo to withdraw any

offer of employment that had been made at that time.” Id. at 2,

¶5.   Calemmo   also   certifies   that   Lichtenstein   expressed   these

concerns and instructions. Calemmo Cert. [Dkt. No. 18-3], at 2,

¶¶10-11.

      On Monday, May 20, 2019, Calemmo contacted Timms and “advised

him that as a result of the firm’s assessment of the conflicts


                                      6
that would be created if he were to join the firm, Cooper Levenson

was withdrawing the offer of employment.” Id. at 3, ¶12.

     In response, Timms relentlessly attempted to overcome the

withdrawal.   Timms   sent   numerous   emails   to   Calemmo,   Torraca,

Lichtenstein, and Lloyd D. Levenson,4 each time emphasizing his

frustrations with the situation and ultimate desire to join Cooper

Levenson per the terms of the offer. Throughout these emails, Timms

mentioned the Hinker case, stating:

     •   Timms to Torraca:

         I am freaking out and now may be without a job very
         soon. Russell told me that the cases were “big” cases
         and Cooper would [not] [sic]5 step away from them.
         That bothers me because one is a BS case where a
         combat vet (my client) sued Cape May County for
         kicking his service dog out of a park. It isn’t worth
         shit.

         . . .

         I cannot believe that Cooper may end up screwing my
         career up and leaving me without a job to keep one
         case that is a nothing case and one where I did not
         even sue Cooper’s client.

         Timms email dated May 20, 2019, at 1:01 P.M. [Dkt.
         No. 15-2], Exhibit J (emphasis added).


4Levenson is the Chief Executive Officer of Cooper Levenson.
5As noted in Singley’s certification, “[a] fair reading of this
sentence suggests a likely typographical error inasmuch as it
appears that “Russell” would not agree to step away.” The Court
agrees, based on the various emails presented in the record,
Lichtenstein would not agree to “punt” the case and Cape May County
as a client.
                                   7
•   Timms to Calemmo:

    [T]his whole situation has placed me in a very
    difficult position. I know you have been very
    supportive and helpful and I appreciate that. I will
    be honest, however, that it is frustrating that
    essentially two minor cases are keeping me in limbo.

    Timms email dated May 22, 2019, at 2:07 P.M. [Dkt.
    No. 15-2], Exhibit K (emphasis added).

•   Timms to Torraca:

    I’m glad [Calemmo] is still on this. No explanation,
    though, about why Russell’s got him by the balls and
    is opening Cooper up to a big problem for a shit case.

    Timms email dated May 22, 2019, at 2:51 P.M. [Dkt.
    No. 15-2], Exhibit L (emphasis added).

•   Timms to Levenson:

    [Calemmo] called me and told me that there was a
    problem. Essentially, Cooper would need to “punt” any
    case where I was on [t]he [sic] other side. That would
    mean Russell would have to transfer his file so that
    there would be no conflict. I am fully familiar with
    the case and candidly I[t] [sic] is not a huge matter.

    Timms email dated May 24, 2019, at 1:20 P.M. [Dkt.
    No. 15-2], Exhibit M (emphasis added).

•   Timms to Calemmo:

    Obviously, the easiest outcome is for Russell to
    “punt” his case. I understand his hesitancy, but in
    light of the fact that Jeff Lindsay is County Counsel,
    I don’t think it will harm that relationship. Hell,
    he has already had a good deal of time billing the
    file and it will likely only require a Summary
    Judgement Motion.

    Timms emailed dated May 24, 2019, at 3:19 P.M. [Dkt.

                             8
         No. 15-2], Exhibit N (emphasis added).

     •   Timms to Lichtenstein:

         I would like to speak with you if possible. I
         understand your position of not wanting to “punt” the
         Hinker case, but the ramifications for me are
         essentially life changing.6

         Timms email dated May 29, 2019, at 8:57 P.M. [Dkt.
         No. 15-2], Exhibit O (emphasis added).


6 Timms and Lichtenstein never spoke by       telephone,   however,
Lichtenstein replied to the email, stating:

[Y]ou need to understand my perspective and position on this. While
I am sensitive to the impact our decision has on you individually,
my obligation, as a senior partner and member of the firm’s
management committee, is to make certain that the decisions we
make are (1) made with the best interests of the firm as a
foundation and (2) are made consistent with our obligations under
the RPC’s and ethics rules.

You were clearly aware that there was an actual conflict with you
joining Cooper Levenson. Further, you should have been aware that
conflicts involving public entities (like Cape May County) are
never waivable. While I understand that you brought your direct
involvement in the on going [sic] Hinker matter to Ken’s (a non-
lawyer) attention, I would have hoped that you, as a lawyer, would
have taken a look at the issue yourself.

Once your decision to come here was announced internally by email,
immediate issues were raised concerning the conflict and ethical
situation created by your involvement in both my matter and another
matter. Our internal ethics guidance was that your representation
of the plaintiff in [the] [sic] Hinker matter created an unwaivable
conflict. The suggestion that we abandon our representation of a
long-standing institutional public entity client in order [to]
[sic] address the conflict issue is and was an unacceptable
response from our perspective.

Lichtenstein email dated May 30, 2019, at 10:51 A.M. [Dkt. No. 15-
2], Exhibit P.
                                  9
     In    addition   to   these    comments,   Timms    also    repeatedly

emphasized that he advised Singley & Gindele of his plans to leave

and would thus be without a job effective June 3, 2019 and left

with no way to support his family. E.g., Calemmo Cert. [Dkt. No.

18-3], at 3, ¶14; Timms email dated May 20, 2019, at 1:01 P.M.

[Dkt. No. 15-2], Exhibit J; Timms email dated May 22, 2019, at

2:07 P.M. [Dkt. No. 15-2], Exhibit K; Timms email dated May 24,

2019, at 1:20 P.M. [Dkt. No. 15-2], Exhibit M; Timms emailed dated

May 24, 2019, at 3:19 P.M. [Dkt. No. 15-2], Exhibit N; Timms email

dated May 29, 2019, at 8:57 P.M. [Dkt. No. 15-2], Exhibit O; Timms

email dated May 30, 2019, at 2:16 P.M. [Dkt. No. 15-2], Exhibit Q;

and Timms email dated May 30, 2019, at 4:30 P.M. [Dkt. No. 15-2],

Exhibit Q. Timms also implied that Cooper Levenson was somehow

responsible to provide him with financial support if he was unable

to secure a comparable offer. See, e.g., Timms emailed dated May

24, 2019, at 3:19 P.M. [Dkt. No. 15-2], Exhibit N; Timms email

dated May 30, 2019, at 2:16 P.M. [Dkt. No. 15-2], Exhibit Q; Timms

email dated May 30, 2019, at 4:30 P.M. [Dkt. No. 15-2], Exhibit Q.

B.   Timms’s Interactions and Lack of Candor with the Hinkers and
     Singley & Gindele

     In stark contrast to Timms’s numerous representations and

frequent   communications    with   Cooper   Levenson,   Timms    left   the

Hinkers and Singley & Gindele completely in the dark. Singley Cert.

                                     10
[Dkt. No. 15-2], at 2, ¶7. Singley certifies that Singley & Gindele

had no knowledge of Timms’s interactions with Cooper Levenson. Id.

Specifically, Singley certifies:

             [O]n June 11, 2019, Mr. Timms suddenly and
             without any prior warning announced that he
             was leaving our firm. We were surprised by
             this announcement so I immediately wrote to
             Mr. Timms asking for his assistance in making
             the transition. Mr. Timms made it clear that
             his decision was effective immediately and he
             would not afford us any time for us to find a
             replacement or to appreciate the status of the
             cases he handled. Clearly, our firm faced an
             emergency. We had physical and electronic
             files for all of our clients but Mr. Timms’
             decision to leave so abruptly denied us of the
             details and “feel” for the cases he was
             handling for us.

Id. at 2-3, ¶7. Singley further certifies that, despite begging

Timms for details on his files, Timms’s “delayed and halfhearted”

response forced Singley to “enter the names of each of our clients

and adversaries trying to appreciate email exchanges and documents

saved on our computer system” and Timms’s former work computer.

Id. at 3, ¶8. It was from these efforts that Singley discovered

that “[i]n the midst of litigation . . . Timms applied for and was

[offered] employment by his adversary.” Id. at 3, ¶10. Moreover,

Singley learned that Timms’s “incredible betrayal” and “ultimate

goal”   of    returning   to   Cooper    was   concurrent   with   Timms’s

representation of Singley & Gindele’s clients, including meeting


                                    11
with the Hinkers “and even discuss[ing] settlement with them.”

Singley Cert. [Dkt. No. 15-2], at 2-8, ¶¶9-30.

     On June 21, 2019, Singley submitted a letter alerting the

Court   to    Timms’s   inappropriate   communications   with   Cooper

Levenson. Singley Letter [Dkt. No. 11]. Singley’s letter set forth,

in pertinent part:

             Let me be quick to acknowledge that we are not
             and cannot at this time offer any criticisms
             of our immediate adversary in this matter,
             Russell   L.   Lichtenstein,    Esq.   I   also
             acknowledge that the discovery of the conflict
             by the Cooper Levenson firm may have been
             entirely innocent and without fault. However,
             we are most troubled by the failure of our
             adversaries to disclose Mr. Timms’ efforts to
             gain employment with opposing counsel in the
             midst of this litigation and the extent of Mr.
             Timms’ disclosures. We also believe it
             important to understand the origins of this
             situation,   the    extent   of    Mr.   Timms’
             disclosures and editorial comments concerning
             this case and the possible dissemination of
             that information within the Cooper Levenson
             firm.

Id. Singley also contacted Plaintiffs. Singley Cert. [Dkt. No. 15-
2], at 3-9, ¶¶10-30. Singley certifies that:

             The Hinkers’ reaction was as expected. They
             trusted Mr. Timms and believed in him. They
             provided him with an enormous amount of
             confidential   information    and   discussed
             everything from the cause of action to their
             position on a fair settlement. They now
             believe that Mr. Timms betrayed them.

Id. at 8, ¶30.


                                   12
     Shortly thereafter, on June 28, 2019, the Court granted

Plaintiffs    leave   to   file   the    instant    Motion.   June   28,    2019

Scheduling Order [Dkt. No. 14].

C.   Certifications from the Parties

     In    addition   to   the    foregoing,       the   parties   also    filed

certifications, which reveal the following:

     •    Singley certifies that: (1) Timms lied to Singley & Gindele
          when asked if he was looking for work elsewhere; Singley
          Cert. [Dkt. No. 15-2], at 3, ¶11; and (2) “other than his
          failure to disclose Timms’s conduct,” Singley has no
          further evidence that Lichtenstein was involved in any
          unethical conduct. Id. at 9, ¶32.

     •    Lichtenstein asserts that his only interactions with Timms
          concerning the Hinker case are: (1) speaking with Timms
          prior to the Initial Scheduling Conference to prepare a
          discovery schedule; (2) emailing Timms to follow up on the
          discussions the parties had before the Court regarding
          settlement; and (3) speaking with Timms in advance of a
          status conference with the Court, wherein they discussed
          substantive issues related to the case. Opp. Br. [Dkt.
          No. 18], at 2.

     •    Lichtenstein further certifies that: (1) Lichtenstein
          never had any conversations with Timms about Timms’s
          interest in any position at Cooper Levenson or Timms’s
          application for any position prior to being offered the
          position by Calemmo; (2) Lichtenstein was unaware that
          Timms interviewed at Cooper Levenson until May 16, 2019;
          (3) Lichtenstein was unaware that Cooper Levenson had
          offered Timms a position until May 16, 2019 when Calemmo
          circulated an email among Cooper Levenson’s partners; (4)
          Lichtenstein never had any communications with Timms in
          this matter where Timms engaged in conduct which
          Lichtenstein believed was a violation of any RPC; and (5)
          Lichtenstein never had any conversations with Timms in
          which Timms discussed any confidential client matters in

                                        13
         this or any other case. Lichtenstein Cert. [Dkt. No. 18-
         2], at 1-3, ¶¶3-14.

     •   Calemmo certifies that he has recently learned that Timms
         lied to Cooper Levenson. Calemmo Cert. [Dkt. No. 18-3], at
         3, ¶16. Specifically, Calemmo learned through Singley’s
         Certification that Timms did not advise anyone at Singley
         & Gindele of his departure until June 11, 2019—which is
         inconsistent with what Timms told Calemmo, namely, Timms
         repeatedly told Calemmo that he had advised Singley &
         Gindele that he planned to depart that firm before Cooper
         Levenson withdrew Timms’s offer of employment. Id. at 3,
         ¶16.

     •   Calemmo further certifies that: (1) Timms never provided
         any information or details about the matter that he had
         adverse to Lichtenstein; and (2) Timms did not disclose
         any confidential information. Id. at 3, ¶¶16-18.

D.   Factual Summary

     In sum, the record reveals that Timms was only ever employed

at Cooper Levenson from 2008 to 2014; he has never been employed

by Cooper Levenson subsequent to that time. Timms solicited and

Cooper Levenson offered Timms a position as an attorney. Based on

Lichtenstein and Scherzer’s concerns and instructions, Cooper

Levenson withdrew the offer five days after it was made. Timms

interacted and corresponded extensively with Cooper Levenson’s

attorneys and senior management in an attempt to secure employment

after the offer was rescinded.        Notably, after the offer was

rescinded, Timms disparaged his clients and the merits of their

cases to various people at Cooper Levenson in an apparent attempt

to have Cooper Levenson reinstate their offer of employment.
                                 14
      Singley & Gindele and the Hinkers were kept unaware of Timms’s

efforts to secure employment with Cooper Levenson. Timms met with

the Hinkers and discussed settlement with the Hinkers all the while

emailing Cooper Levenson schemes to resolve the conflict and/or

ways he could join Cooper Levenson in spite of the conflict he

presented the firm. Timms resigned from Singley & Gindele three

weeks after the offer was rescinded.

II.   DISCUSSION

      The determinative issue for disqualification is whether Timms

was   associated   with   Cooper    Levenson   under    Model    Rules   of

Professional   Conduct    1.9(b)   and   1.10(a).   Although    the   record

demonstrates that Timms’s conduct was wildly inappropriate, and he

may personally face admonishment and sanctions for his conduct,

this alone is insufficient grounds to disqualify Cooper Levenson.

The Court thus concludes Plaintiffs have not met their burden and

the Motion must be denied.

A.    The Parties’ Positions

      Plaintiffs argue that Timms side switched in the midst of

pending litigation, thereby creating a conflict of interest under

New Jersey Rule of Professional Conduct 1.9(b). Plaintiffs’ Brief

[Dkt. No. 15-3], at 2. Specifically, Plaintiffs claim Timms’s

efforts to gain employment with his direct adversary and his


                                    15
subsequent hiring by that firm are direct violations of Rule 1.9.

Id. at 3. Similarly, Plaintiffs argue that because Timms alone had

primary responsibility over this matter, neither screening nor

client consent absolves this conflict. Id. Plaintiffs conclude

that Timms was associated with Cooper Levenson and therefore Cooper

Levenson must be disqualified under Rule 1.10, since no attorney

may represent a client when any one attorney at that firm is

prohibited from doing so under Rule 1.9. Id. at 3.

     Although Plaintiffs acknowledge “[t]here are no guidelines or

prerequisites before an attorney becomes truly ‘associated’ with

a firm,” Plaintiffs nonetheless claim the Rule is sufficiently

broad to include an offer of employment. Id. at 4. Plaintiffs aver

that Rule 1.10 does not require Timms to have actually worked at

Cooper Levenson to be associated with Cooper Levenson. Id. (“There

is no requirement that secrets be exchanged or confidences become

lost or broken . . . [the Rule] should not be trivialized by the

creation    of   additional    requirements         or    restricted    by   other

employment criteria”).

     Plaintiffs     also   argue   that          Cooper   Levenson     should   be

disqualified for failing to report Timms’s unethical conduct. Id.

Without    specifying   what   Rules        of   Professional    Conduct     Timms

allegedly violated, Plaintiffs blithely assert that he did and


                                       16
Cooper Levenson in turn violated Rule 8.3 by failing to inform the

“appropriate     professional       authorities.”    7   Id.   Specifically,

Plaintiffs argue that Timms

           openly violated his Rules of Professional
           Conduct to senior management of Cooper
           Levenson.   His    hurtful   and   disparaging
           criticism of the Hinkers, his betrayal of
           their claims, his outright recommendation that
           Cooper Levenson file for summary judgement
           were made known to senior members of the firm.
           He betrayed the Hinkers and openly revealed
           his opinion of their claims. He confessed an
           obvious disregard of his ethical obligations
           and still no one said anything.

Id. at 4. Plaintiffs further argue that Cooper Levenson allowed

Timms to continue representing the Hinkers during the application

process   and   even   after   he   was    hired,   thus   “Cooper   Levenson

certainly knew of Mr. Timms’ divided loyalty. If the Hinker case

went away, his employment could survive and still, no one spoke

up, no one alerted the Hinkers or our firm. Mr. Timms met with the

Hinkers to discuss settlement and other matters when Mr. Timms and

Cooper Levenson knew of Mr. Timms open disdain for his clients.”

Id. at 4-5. Following Plaintiffs’ theory, Cooper Levenson is

conflicted because the firm knew of this conflict and “chose to

ignore it or to make it go away.” Id. at 5.



7 Curiously, said obligation would also extend to Plaintiffs’
counsel who made no such report, as set forth on the record.
                                      17
     Defendants      vehemently         disagree    with     Plaintiffs’

characterizations and legal analysis. Opp. Br. [Dkt. No. 18].

Although Defendants acknowledge that an offer was made to Timms,

Cooper Levenson emphasizes that the offer was quickly withdrawn—a

full two weeks before Timms was scheduled to start. Id. at 3. Thus,

Timms never had access to the firm’s files and computer systems,

let alone practiced at Cooper Levenson. Id. Defendants assert that

Timms was employed by Singley & Gindele at all times relevant, and

he ended that association on June 11, 2019, when he joined the

firm of Parker, Young & Antinoff. Id. at 3-4. In short, Defendants

argue Rules 1.9(b) and 1.10 are inapplicable because Timms was

never associated with Cooper Levenson after the offer was made and

rescinded. Id. at 3.

     Defendants     also   take   issue     with   Plaintiffs’    alleged

mischaracterization of the record. For example, Defendants claim

that Plaintiffs’ allegation of “side switching” is inapplicable,

since it refers to the situation where an attorney representing

one client in a single matter switches sides to represent an

adverse client in the same matter. Id. at 4. Defendants emphasize

that, at all times relevant, Timms was employed by Singley &

Gindele, not Cooper Levenson, thus this case does not present “side

switching.”   Id.    Defendants   further     emphasize    that   Timms’s


                                   18
offensive comments: (1) occurred after Cooper Levenson withdrew

the offer of employment; (2) cannot be imputed to Cooper Levenson,

and (3) do not rise to the level that would require reporting the

conduct pursuant to Rule 8.1(a).8 Id. at 4-5. Moreover, Defendants

argue there is no requirement under the Rules of Professional

Conduct that remotely obligated Cooper Levenson to report Timms’s

conduct to the Hinkers and/or Singley & Gindele. Id. at 5.

     Plaintiffs   responded,   again   taking   offense   with   Timms’s

comments regarding the Hinker case and again asserting that Timms

was associated with Cooper Levenson the moment he accepted their

offer of employment. Plaintiffs’ Reply [Dkt. No. 19], at 1-2.

B.   Legal Standard

     “The district court’s power to disqualify an attorney derives

from its inherent authority to supervise the professional conduct

of attorneys appearing before it.” U.S. v. Miller, 624 F.2d 1198,

1201 (3d Cir. 1980); accord In re Corn Derivatives Antitrust

Litig., 748 F.2d 157, 161 (3d Cir. 1984). “As a general rule, the

exercise is committed to the sound discretion of the district court

. . . .” Miller, 624 F.2d at 1201.


8Defendants argue that Timms’s comments did not violate the RPCs,
as they were merely his personal opinion as to the relative
significance of the case—“something attorneys do virtually every
day in interactions with adversaries and the Court in the context
of settlement discussions and the like.” Id. at 5.
                                  19
     Motions    to   disqualify       counsel        are   generally      viewed   with

disfavor.   United    States     ex   rel.       Bahsen    v.    Boston    Scientific

Neuromodulation Corp., 147 F.Supp. 3d 239, 243 (D.N.J. 2015)

(citing Essex Chem. Corp. v. Hartford Accident & Indem. Co., 993

F.Supp. 241, 246 (D.N.J. 1998)). Accordingly, the movant seeking

to disqualify opposing counsel carries “a heavy burden and must

satisfy a high standard of proof.” Essex Chem. Corp., 993 F.Supp.

at 246. Nonetheless, any doubts as to the allegedly offending

counsel’s     conduct     “are        to        be    resolved     in      favor    of

disqualification.” Id. In addition, the Court “must balance the

hardships to the client whose lawyer is sought to be disqualified

against the potential harm to the adversary should the attorney be

permitted to proceed,” all the while considering the Court’s

“obligation    to    preserve    high      professional         standards    and   the

integrity of the proceedings.” Id. at 254.

C.   Analysis

     In this district, courts look to the New Jersey Rules of

Professional Conduct with regard to issues of professional ethics.

L. Civ. R. 103.1(a). “When interpreting the RPC, the Court looks

to New Jersey’s state courts’ interpretation of the RPC as primary

authority and modifies it when required by federal law.” Delso v.

Trustees For Ret. Plan For Hourly Employees of Merck & Co., Inc.,


                                           20
No. 04-3009, 2007 WL 766349, at *5 (D.N.J. Mar. 6, 2007). With

regard to the pending Motion seeking to disqualify Defendants’

counsel Cooper Levenson, Plaintiffs bear the burden of “proving

that    disqualification         is   appropriate     because      the   RPC    was

violated.”    Id.     It      bears   emphasizing    again   that     motions    to

disqualify are disfavored and are considered a drastic measure, as

such, the Court must closely scrutinize the facts to ensure a just

result. See Montgomery Academy v. Kohn, 50 F. Supp. 2d 344, 349

(D.N.J.    1999).     Moreover,       disqualification      determinations      are

highly fact-specific, and the Court must approach “such problems

with a keen sense of practicality as well as a precise picture of

the underlying facts.” Id. In deciding motions to disqualify, the

Court must balance the “sacrosanct” privacy of the attorney-client

relationship and the right of a party to proceed with counsel of

its choice. Id. at 349-350.

       In this case, Plaintiffs assert that Cooper Levenson should

be     disqualified      as     counsel    because    the    firm’s      continued

representation      of     Defendants     would   violate    RPC    1.9(b)     which

provides, in pertinent part:

            (b) A lawyer shall not knowingly represent a
            person in the same or a substantially related
            matter in which a firm with which the lawyer
            formerly   was  associated   had   previously
            represented a client.


                                          21
               (1)   whose interests   are    materially
               adverse to that person; and

               (2) about whom the lawyer, while at the
               former firm, had personally acquired
               information protected by RPC 1.6 and RPC
               1.9(c) that is material to the matter
               unless the former client gives informed
               consent, confirmed in writing.

          Notwithstanding the other provisions of this
          paragraph, neither consent shall be sought
          from the client nor screening pursuant to RPC
          1.10 permitted in any matter in which the
          attorney had sole primary responsibility for
          the matter in the previous firm.9

RPC 1.9(b) (emphasis added). Plaintiffs argue that Timms was

associated with Cooper Levenson, making his representation in the

matter a violation of RPC 1.9(b), and thus to allow Cooper Levenson

to continue to represent Defendants would violate RPC 1.10, which

provides in relevant part:

          (a) when lawyers are associated in a firm,
          none of them shall knowingly represent a
          client when any one of them practicing alone
          would be prohibited from doing so by RPC 1.7
          or RPC 1.9[.]

RPC 1.10(a) (emphasis added). It follows that before the above-

referenced rules can be applied and disqualification considered,


9Plaintiffs also assert that RPC 1.9(d) is relevant given that
Defendants are public entities. The Rule states, “A public entity
cannot consent to a representation otherwise prohibited by this
Rule.” While this Rule would be relevant if Timms was associated
with Cooper Levenson, because the Court finds he was not
associated, this issue need not be addressed.
                                22
Timms    had    to   be   associated     with       Cooper     Levenson.    Thus,   the

preliminary issue this Court must consider is whether or not Timms

was associated with Cooper Levenson.

      After thorough research, answering this question presents a

unique    situation       and   case   of        first   impression.     The     typical

application of RPC 1.9 and 1.10 involves an attorney who worked at

one firm, left, and is then actually working at a second firm.

Thus, the typical issue of association is plainly presented because

the allegedly conflicted attorney is actively employed by the

second firm. Nonetheless, indicia of association include: (1)

whether the second firm makes public representations as to an

attorney’s title and status; and (2) whether the attorney had

access to the second firm’s clients’ confidential information.

Boston Scientific Neuromodulation Corp., 147 F.Supp. 3d at 245-

47.

      With this lens, and after careful consideration, the Court

finds    that    Plaintiffs     cannot      meet     their     burden.     The   record

unambiguously        establishes   that      Timms       was   not   associated     with

Cooper Levenson. First, Cooper Levenson withdrew the offer of

employment immediately after it was made when the conflict became

known. This occurred weeks before Timms’s proposed start date with

the firm. Accordingly, Timms never had access to Cooper Levenson’s


                                            23
files. Timms did not work for Cooper Levenson subsequent to the

offer extended on May 15, 2019. Moreover, nothing in the record

demonstrates that Cooper Levenson held Timms out as a Cooper

Levenson employee, let alone an attorney practicing at the firm.

Thus, Timms did not commence employment at Cooper Levenson and

cannot be said to be associated with Cooper Levenson or have “side

switched.”

     In contrast, at all relevant times, Timms was clearly employed

at Singley & Gindele.   Singley certifies that Timms gave his notice

on June 11, 2019, thus Timms was employed by Singley & Gindele up

until that point. Singley also certifies that Timms maintained his

representation of the Hinkers at all times relevant, thus it cannot

fairly be said that Timms was associated with any firm other than

Singley & Gindele. Given that Timms was not associated with Cooper

Levenson, RPCs 1.9 and 1.10 do not apply and a conflict cannot be

imputed to disqualify Cooper Levenson.

     In addition, the Court also rejects Plaintiffs’ overbroad

definition   of    “associated”        as   the   Boston   Scientific

Neuromodulation Corp. court demonstrates that guideposts, such as

access to a firm’s files and the firm’s public representations,

instruct in defining whether an attorney is associated with a firm.




                                  24
       Similarly, the Court also rejects Plaintiffs’ argument that

Cooper Levenson should be disqualified for failing to report Timms.

Plaintiffs claim Timms violated Rules of Professional Conduct, and

Cooper Levenson violated RPC 8.3 by failing to report this to the

appropriate authorities. However, Plaintiffs fail to articulate

what Rules, if any, Timms violated and why Cooper Levenson should

have   known    Timms’s      conduct    constituted        a     violation.    Because

Plaintiffs’     argument        is   speculative         and     conclusory,    their

assertions     fail    to    meet    the    high       standards    required    of    a

meritorious motion to disqualify counsel. Moreover, as Defendants

correctly assert, there is no such rule that required Cooper

Levenson to disclose Timms’s conduct to the Hinkers or Singley &

Gindele as Cooper Levenson did not perceive anything that rose to

the level to warrant reporting since the offer of employment was

rescinded.

       Furthermore, in light of the record presented, the Court is

compelled      to     note    that     Timms’s         conduct     is   particularly

disconcerting. Timms’s email communications with various members

of Cooper Levenson after the offer was withdrawn are replete with

misrepresentations        and    demonstrate       a    total     disregard    to   his

clients, the Hinkers, and his employer, Singley & Gindele. For

these reasons, the Court will make the appropriate referrals.


                                           25
    ACCORDINGLY, IT IS on this 13th day of January, 2020, hereby

    ORDERED that Plaintiffs’ Motion to Disqualify Cooper Levenson

as Attorneys for Defendants, [Dkt. No. 15], is DENIED.



                                s/ Karen M. Williams
                                KAREN M. WILLIAMS
                                United States Magistrate Judge

cc: Hon. Robert B. Kugler, U.S.D.J.




                               26
